DETAILED ACTION
This office action is in response to amendments filed on  07/20/2022. Claims 1 and 3-20 are pending. Claim 2 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a sensor coupled to the motor, the sensor configured to sense a rotational speed of the motor and supply a speed feedback signal representative thereof; a rotary element having a rotatable portion and a non-rotatable portion, the rotatable portion coupled to receive the speed feedback signal from the sensor and rotatable, with the secondary winding, relative to the non-rotatable portion; and a motor coupled to receive the motor current from the motor driver and configured, upon receipt thereof, to rotate at the rotational speed.
an actuator including at least one component that is rotatable about a first rotational axis; and a motor control system, the motor control system comprising: a pulse width modulator configured to supply a first pulse width modulated (PWM) signal, the first PWM signal having a duty cycle and a first amplitude; a rotary transformer having a primary winding and a secondary winding, the primary winding coupled to receive the PWM signal from the pulse width modulator, the secondary winding coupled to the at least one component and rotatable therewith, relative to the primary winding, about the first rotational axis, the secondary winding configured to supply a second PWM signal having the duty cycle and a second amplitude;
a CMG housing; a gimbal motor coupled to the CMG housing and including a gimbal motor component that is rotatable about a gimbal axis; and a flywheel motor control system, comprising: a pulse width modulator configured to supply a first pulse width modulated (PWM) signal, the first PWM signal having a duty cycle and a first amplitude; a rotary transformer having a primary winding and a secondary winding, the primary winding coupled to receive the PWM signal from the pulse width modulator, the secondary winding coupled to the gimbal motor component and rotatable therewith, relative to the primary winding, about the gimbal axis, the secondary winding configured to supply a second PWM signal having the duty cycle and a second amplitude; a demodulator circuit rotatable with the secondary winding about the gimbal axis, the demodulator circuit coupled to receive the second PWM signal from the secondary winding and configured, upon receipt thereof, to supply a demodulated direct current (DC) voltage having a DC voltage amplitude; a motor driver rotatable with the secondary winding and the demodulator circuit about the gimbal axis, the motor driver coupled to receive the demodulated DC voltage from the demodulator circuit and configured, upon receipt thereof, to controllably supply motor current; and a motor comprising a stator and a rotor, the motor rotatable with the secondary winding, the demodulator circuit, and the motor driver about the gimbal axis,
The closest prior art Rozman et al. US 20150115762 A1 teaches main field rotating power converter 58 is electrically connected rotating DC power supply 54 and main field windings 58. Main field rotating power converter 58 is also electrically connected to PWM driver 46 through first rotating transformer 100 and modulator driver 48 through second rotating transformer 200. Main field rotating power converter 56 receives a DC flow from rotating DC power supply 54, power from PWM driver 46 (through an internal power supply and associated electrical components shown in FIG. 1), and a modulation signal from modulator/driver 48 (through a demodulator and associated electrical components shown in FIG. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson et al. US 9118206 B2 teaches typically, the PWM control signals are input to standard power drive circuitry (not shown) coupled to each gate input, and may be isolated therefrom by optoisolators, isolation transformers, or the like. In response to the PWM input control signals, inverter 54a converts DC power from DC bus 44 to an AC form that is provided to rectifier 64a of circuitry 64 via transformer 58.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846